Citation Nr: 1620290	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-18 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to status as a Veteran for the purpose of VA benefits eligibility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The appellant has provided multiple service dates beginning as early as November 1976 and going through the year 2009.  A Form 3101 indicates that her DD Form 214 could not be obtained 

This appeal arises from a May 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire that found that the appellant's military service could not be corroborated and that only veterans with verifiable services were eligible for VA benefits

In October 2012, the Board remanded this matter to allow the appellant to be scheduled for a Travel Board hearing.

As will be discussed below, further development is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As it relates to the requested Travel Board hearing noted in the October 2012 remand, the appellant was scheduled for a Travel Board hearing in January 2013.  The letter was sent to an address where the appellant no longer resided.  

Additional statements and evidence were provided by the appellant, with evidence that the appellant was residing at a [redacted] address.  In a November 2014 letter to the appellant, the Appeals Intake Center indicated that she would be scheduled for a Travel Board hearing in the near future.  The letter was sent to the [redacted] address.  However, the April 2015 notice informing the appellant of a May 2015 hearing was sent to a [redacted] address.  Moreover, a follow up April 2015 letter reminding the appellant of the scheduled May 2015 hearing was again sent to the [redacted] address.  That letter was returned as undeliverable.  

The October 2015 Board letter informing the appellant that her appeal had been returned to the Board was sent to the [redacted] address.  Based upon the address provided by the appellant, which was noted on the most recent October 2015 Board letter, and the address where the letters were sent notifying the appellant of the actual hearing, it appears that the appellant may have not received actual notice of the scheduled hearing.  

As such, an attempt should be made to clarify with the appellant whether she still desires a Travel Board hearing.  If so, the appellant must be informed in writing at the most recent address of record, with notice of the hearing being placed in the record.  

Moreover, as to the question of whether the appellant has active service which would allow her to be eligible for VA benefits, the Board notes that in conjunction with a request for verification of service from May 1981 to May 1985, to include furnishing copies of separation documents, the National Personnel Records Center indicated that it could not identify a record based upon the information furnished.  It noted that if additional information was obtained, the request should be resubmitted.  

In a May 2009 VA memorandum, it was indicated that it had been determined that Service Treatment Records (STRs) and service records to confirm any military service were unavailable for review.

Subsequent to the finding, the appellant submitted a document entitled Veterans Information Solutions indicating that the appellant had active service with the Army from November 1979 to June 1989.  

The appellant also submitted a July 2012 letter from the RO to the appellant indicating that this letter certified that the appellant had active duty with the Army from November 1979 to June 1989.  

This newly added evidence is pertinent to the appellant's claim.  The United States Court of Appeals for Veterans Claims issued a decision in Tagupa v. McDonald, 27 Vet. App. 95 (2014) addressing determinations of qualifying service.  In Tagupa, the Court held that "absent evidence of a statutorily delegated duty, the plain meaning of VA's regulation requires verification of service from the relevant service department."  Here, the RO based its veteran-status determination on verification-request responses from the National Personnel Records Center.  Because the RO did not seek verification from the relevant service department, remand is warranted. See Tagupa, supra.  See also 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the appellant whether a Travel Board hearing is still desired.  If one is still desired notify the appellant in writing at the most current address available and place the written notification in the record.  

2.  Furnish to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the appellant submit any other evidence and/or information which is pertinent to verifying her claimed qualifying service.

3.  If the appellant responds, obtain all identified evidence, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Thereafter, contact the Department of the Army and/or any other identified service organization and make a new request for verification of the appellant's claimed active duty service by providing copies of the following materials: the document entitled "Veterans Information Solutions" indicating that the appellant had active service with the Army from November 1979 to June 1989 and the July 2012 letter from the RO to the appellant indicating that this letter certified that the appellant had active duty with the Army from November 1979 to June 1989.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence (to include all that added to the file since the last adjudication and legal authority).
 
7.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

